Talmadge, J.
(dissenting) — The majority is correct in noting the powers of successor judges are generally controlled by RCW 2.28.030, Civil Rule (CR) 63, and our decision in State ex rel. Wilson v. Kay, 164 Wash. 685, 4 P.2d 498 (1931). In general, a successor judge may not enter findings of fact and conclusions of law based on evidence heard by a predecessor judge. That is as it should be. But there are circumstances where our civil rules should be “construed to secure the just, speedy, and inexpensive determination of every action.” CR 1. The general policy of our legal system favors resolution of controversies on the merits. I would affirm the Court of Appeals and uphold the trial court’s findings of fact and conclusions of law.
To recount the facts in this case is to indicate why it is just to allow the entry of the findings and conclusions. This case, involving a commercial lease, was tried over 12 days in 1995. At the conclusion of 12 days of trial, the trial court, *952the Honorable James D. McCutcheon, Jr., granted the defendants’ motion to dismiss DGHI Enterprises’ (DGHI) case based on CR 41(b)(3).79 That rule requires entry of findings of fact and conclusions of law.
On May 2, 1995, Judge McCutcheon gave an oral opinion that, when transcribed, covered 38 pages. He directed the prevailing defendants to prepare findings and conclusions and exchange them with opposing counsel. He then scheduled a hearing on the presentation of the findings and conclusions for July 31, 1995.
On July 31, 1995, Judge McCutcheon indicated he would adopt the defendants’ proposed findings and conclusions. He went through the findings and conclusions individually, largely rejecting DGHI’s seven pages of objections, and make only minor corrections to two findings. He reserved ruling on issues relating to the award of attorney fees, but plainly indicated in open court and on the record he would adopt the findings and conclusions that supported his decision to dismiss DGHI’s case.80
At a further presentation hearing on August 23, 1995, the judge and counsel discussed only attorney fees issues. At this hearing, Judge McCutcheon requested briefing with respect to the issue of piercing the corporate veil. This is*953sue pertained solely to the question of attorney fees and did not relate to liability or damages. Judge McCutcheon ruled defendants were entitled to fees, but DGHI could raise subsequent objections to the fee award only in writing. DGHI made no objections, in fact, with respect to the attorney fee decision. Judge McCutcheon scheduled a final presentation hearing on the findings and conclusions relating to all issues in the case for September 12, 1995.
Prior to this final hearing, the defendants’ attorneys submitted findings and conclusions to counsel for DGHI. In a letter dated September 12, 1995, DGHI’s trial counsel stated that, with two exceptions, the 74 findings of fact and 27 conclusions of law in the proposed findings and conclusions were acceptable. DGHI’s counsel’s exceptions related to a finding and a conclusion regarding attorney fees; he claimed consideration of the attorney fee issues seemed premature in light of the upcoming September 12, 1995 hearing. As the majority opinion relates, Judge McCutch-eon died two days before the final presentation hearing on the findings and conclusions.
DGHI has not assigned error to any of the findings or conclusions. Br. of Appellants at 2. Moreover, DGHI has judicially admitted the sufficiency of the evidence supporting the findings of fact, stating it does not “challenge the sufficiency of the evidence, and it has waived its right to do so in this appeal.” Candidly, DGHI indicated it “challenges the successor court’s authority to enter the findings, not the findings themselves.” Clerk’s Papers at 3053-54. Thus, DGHI has no appeal as to the substance of the findings.
The principal aspect of prejudice DGHI raises on appeal is the remote and speculative possibility Judge McCutcheon might have changed his mind with respect to the findings at the time of the hearing on September 12, 1995. The majority contends we cannot know Judge McCutcheon’s final decision on the merits until he touched his pen to the findings and conclusions. According to the majority, a bright-line rule is compelled by CR 52, CR 6303), RCW 2.28-.030, and State ex rel. Wilson v. Kay, 164 Wash. 685 (a suc*954cessor judge does not have the ability to enter findings of fact and conclusions of law in a case where that successor judge heard none of the evidence or arguments of counsel or had knowledge of the facts shown by the evidence).
However, our rules are designed to avoid elevating form over substance, First Fed. Sav. & Loan Ass’n v. Ekanger, 93 Wn.2d 777, 781, 613 P.2d 129 (1980), and to foster resolutions of cases on their merits. Shortly after adopting the Rules of Civil Procedure, we said:
In 1967, this court completely revised the Washington rules of civil procedure. The goal, as stated at the time, was “[t]o eliminate many procedural traps now existing in Washington practice;” Foreword to Civil Rules for Superior Court, 71 Wn.2d xxiii, xxiv (1967). The instant case provides a prime example of an anomalous, purely accidental, unnecessary but fatal procedural snare for the unwary or less fleet of foot. The new rules should serve as a manual or bible of civil procedure. Hopefully, careful adherence to the rules of the manual will avoid embarrassment to members of the bar because of delay and even the loss of lawsuits occasioned by unnecessarily complex and vagrant procedural technicalities. In other words, the basic purpose of the new rules of civil procedure is to eliminate or at least to minimize technical miscarriages of justice inherent in archaic procedural concepts once characterized by Vanderbilt as “the sporting theory of justice.”
Curtis Lumber Co. v. Sortor, 83 Wn.2d 764, 766-67, 522 P.2d 822 (1974), quoted with approval by Griffith v. City of Bellevue, 130 Wn.2d 189, 192, 922 P.2d 83 (1996).
CR 1 and its federal counterpart, Fed. R. Civ. E 1, contain the same language urging resolution of cases on the merits. In discussing the policy behind the federal rules, the Supreme Court said it is “entirely contrary to the spirit of the Federal Rules of Civil Procedure for decisions on the merits to be avoided on the basis of . . . mere technicalities.” Foman v. Davis, 371 U.S. 178, 181, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962); accord Schiavone v. Fortune, 477 U.S. 21, 27, 106 S. Ct. 2379, 91 L. Ed. 2d 18 (1986); Bankers Trust Co. v. Mallis, 435 U.S. 381, 387, 98 S. Ct. 1117, 55 L. *955Ed. 2d 357 (1978). The early case law construing the then-new federal rules is replete with statements like, “The Rules should be construed in such a manner as to do substantial justice,” Lawhorn v. Atlantic Ref. Co., 299 P.2d 353, 357 (5th Cir. 1962), and “rules of practice and procedure are devised to promote the ends of justice.” Ray v. Morris, 170 F.2d 498, 499 (7th Cir. 1948).
The parties to this case wanted the resolution of their substantive dispute. Judge McCutcheon provided no less. DGHI presented its case for 12 days. At the conclusion of DGHI’s case, Judge McCutcheon considered DGHI’s arguments so insubstantial he dismissed the case under CR 41(b)(3) without even hearing from the defendants. He then entered into the verbatim record of the court a lengthy oral decision, clearly articulating his disposition of the case. Judge McCutcheon’s ruling was unmistakable.
The requirement of written findings and conclusions is for our benefit. CR 52(a) sets forth a requirement forjudges in bench trials to enter findings of fact and conclusions of law. The purpose of the rule is to inform appellate courts of the questions the trial court decided and the reasons for the decisions. Federal Signal Corp. v. Safety Factors, Inc., 125 Wn.2d 413, 422, 886 P.2d 172 (1994). On this record, it is plain what Judge McCutcheon decided. Seizing upon the tragic fortuity of Judge McCutcheon’s death before he could sign and file the written findings and conclusions, DGHI, citing CR 63(b), asks us to treat the findings and conclusions as if they were nothing and order a new trial, giving DGHI an unwarranted victory it did not earn at the actual trial.
Where the trial court resolved the issues and had decided upon findings of fact and conclusions of law, as here, we should not perpetrate an injustice, and grant a windfall to DGHI by blindly applying our civil rules or our case law. The comprehensive nature of Judge McCutcheon’s oral ruling in this case would favor a fact-sensitive approach in order to avoid the unwarranted and drastic remedy of a remand for a new trial. Moreover, Judge Peter Jarvis was *956correct in ruling that Judge McCutcheon had decided “every word” of the findings and conclusions on liability and damages. The only step he had not taken was “to touch his pen to those findings.”
Judge McCutcheon developed the findings and conclusions seriatim. He patiently resolved all issues relating to liability and damages and worked through specific findings and conclusions to implement his 38 page oral ruling on the CR 41(b)(3) motion. Upon completing his determination regarding the findings and conclusions on liability and damages, he then moved to attorney fees. It is plain from the record in this case that all issues pertaining to liability and damages were resolved at the time of the July 31, 1995 presentation hearing. The August 23, 1995 presentation hearing was devoted exclusively to issues relating to attorney fees, not to the factual or legal issues of the trial itself.
Deciding against DGHI will not rend the fabric of our Rules of Civil Procedure. We surely did not promulgate CR 63(b) to foster injustice. Here, for all intents and purposes of the rule and in equity, fairness, and common sense, where the deceased trial judge made an articulate oral decision and meticulous findings and conclusions, all in open court and on the record, we should not permit our own rule to perpetrate the wrong result. Recognizing the importance of the overarching policy of construing our rules “to secure the just, speedy, and inexpensive determination of every action” expressed in CR 1, the Court of Appeals correctly affirmed the trial court judgment. I would do so as well.
Guy, C.J., and Johnson and Ireland, JJ., concur with Tal-MADGE, J.
Reconsideration denied July 2, 1999.

The standard for dismissal under CR 41(b)(3) is the same for the standard of dismissal for directed verdicts injury trials: “Dismissal is proper if there is no evidence, or reasonable inferences therefrom, that would support a verdict for the plaintiff.” Willis v. Simpson Inv. Co., 79 Wn. App. 405, 410, 902 P.2d 1263 (1995). A motion to dismiss at the conclusion of the plaintiffs case “admit[s] the truth of the nonmoving party’s evidence and all reasonable inferences drawn therefrom.” Levy v. North Am. Co. for Life & Health Ins., 90 Wn.2d 846, 851, 586 P.2d 845 (1978). Thus, we know Judge McCutcheon, an experienced trial judge, considered DGHI’s case so insubstantial he dismissed it without deeming it necessary to hear from the defendants.


Judge McCutcheon accepted all the proposed findings and conclusions in open court on the record after resolving DGHI’s seven pages of objections to several of them. The majority suggests “on the record” can mean only a signed document. Majority op. at 942-43 (contention trial court adopted findings and conclusions on the record “not supported by the record” because findings and conclusions were never signed). This is not so. Statements made and recorded verbatim in open court are “on the record.” See CR 2A. In this case, the trial court made all his findings and conclusions in open court and on the record insofar as there is a verbatim recording of his statements.